MR. JUSTICE FEINBERG specially concurring: I agree with the analysis of the cases in the majority opinion as well as the specially concurring, opinion and the illustration arising under the present system of transportation in Chicago, therein referred to. I believe,, however, that there should be a sharper definition of the relationship of a carrier and passenger under circumstances like those in the instant case. The relationship of carrier and passenger involves a contract of carriage. Such a contract, while the relationship exists, carries with it a duty of the carrier to exercise the highest degree of care consistent with the practical operation of its cars to protect the safety of the passenger. That duty begins when he is a passenger and remains with the carrier until the relationship is ended. The majority opinion says that “the relationship of carrier and passenger ceased when the plaintiff reached a place of safety on the sidewalk.” I think a more accurate statement would be that the relationship of carrier and passenger continues where the passenger is given a transfer for continuous passage upon another conveyance of the carrier. However, when the carrier discharges the passenger at a public place of safety, being a place not owned or controlled by the carrier, the duty to exercise the highest degree of care is then suspended and is only resumed when he presents himself as a passenger within the time limits punched on the transfer, at the proper place of transfer. Let us assume that the hypothetical passenger is discharged by the carrier safely upon the public sidewalk at State and Madison streets in Chicago, known generally as the busiest corner in the downtown area of the city, and he holds a transfer for a subway train operating under State street, but which requires him to cross the busiest intersection to reach the transfer point. It appears to me illogical and dangerous to extend the doctrine of the duty of the carrier to exercise the highest degree of care toward him, while he is choosing his own route across the intersection, mingling with the general public, and not identifiable as a passenger by virtue of Ms transfer to any of the other drivers of defendant’s streetcars or buses crossing that intersection. I concur in the result reached in the majority opinion and the holding as to the correctness of the instruction relating to the degree of care due plaintiff at the time of the accident.